DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 10/13/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s arguments with respect to claim(s) 1, 10, 20 have been fully considered are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant' s arguments with respect to claim(s) 1, 10, 20 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
See Paragraph 15 for claim interpretation regarding the limitation “generating a prediction for the likelihood of a non-fraud dispute associated with the transaction associated with the account holder based on the prediction value and the predetermined threshold, wherein the prediction includes a prediction of a type of the non- fraud dispute and a type of situation surrounding the non-fraud dispute”. It is recommended that Applicant amend the claims to clarify whether a prediction is a numerical value or a classification label.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 10, 20, the limitation “generating a prediction for the likelihood of a non-fraud dispute associated with the transaction associated with the account holder based on the prediction value and the predetermined threshold, wherein the prediction includes a prediction of a type of the non- fraud dispute and a type of situation surrounding the non-fraud dispute” fails to comply with the written description requirement. Specifically, the Specification does not sufficiently disclose the computer/algorithm required to perform the claimed function of generating a prediction The prediction may also include a prediction of the type of non-fraud dispute or type of situation surrounding the non-fraud dispute associated with the incoming transaction data. For example, some non- fraud dispute situations may include: Duplicate Processing, Credit Not Processed, Paid by Other Means, Defective Merchandise, Delayed Service, Misrepresented Merchandise/Service, etc..”). See MPEP 2161.01(I): (“When examining computer implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.… If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 
By virtue of their dependence, the dependent claims are similarly rejected.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 10, 20, the limitation “generating a prediction for the likelihood of a non-fraud dispute associated with the transaction associated with the account holder based on the prediction value and the predetermined threshold, wherein the prediction includes a prediction of a type of the non- fraud dispute and a type of situation surrounding the non-fraud dispute” renders the scope of the claim indefinite because it contradicts itself. The first part of the limitation defines the prediction to be a numerical value. However, the second part of the limitation defines the prediction to be a classification label. For purposes of examination, the limitation will be interpreted as generating a numerical value that represents the likelihood of a non-fraud dispute associated with the transaction.
By virtue of their dependence, the dependent claims are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 10,552,837 to Jia in view of United States Patent No. 10,475,033 to Mankad and United States Patent Application Publication No. 2006/0218192 to Gopalakrishnan.
As per claims 1, 10, 20, Jia teaches:
one or more data stores to store and manage data within a network; (Fig 2A, col 10 lines 8-22)
one or more servers to facilitate operations using information from the one or more data stores; (Fig 2A, col 7 line 56 – col 8 line 60)
an artificial intelligence (AI) based communications system that communicates with the one or more servers and the one or more data stores, the AI-based communications system comprising a data access interface to: receive historical transaction and disputes data from at least one data source associated with an account issuer, wherein the historical transaction and disputes data are comprised of feature vectors for building and validating one or more boosted decision tree in the AI-based communication system, and receive incoming (Fig 2A, col 7 lines 11-25, col 7 line 56 – col 8 line 60, col 10 lines 8-22; Attributes associated with historical data transactions along with incoming transaction data are received. It is noted that attributes associated with historical transaction data, e.g. a purchase price, geographic location, billing address, are features that can all be used as feature vectors in a boosted decision tree; “In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225.”)
a processor to: generate a prediction for a likelihood of a non-fraud dispute associated with the transaction associated with the account holder by: examining historical transaction and disputes data from the at least one data source associated with an account issuer; retrieving non-fraud dispute attributes based on the examination of historical transaction and disputes data; parsing the incoming transaction data from the at least one data source associated with an account holder; applying predictive analytics to the incoming transaction data from the at least one data source associated with an account holder based at least on the historical transaction and disputes data and the non-fraud dispute attributes, wherein the predictive analytics comprises a prediction value; determining that the prediction value meets a predetermined threshold; and generating a prediction for the likelihood of a non-fraud dispute associated with the transaction associated with the account holder based on the prediction value and the predetermined threshold; (Fig 2A, col 7 line 56 – col 8 line 60, col 9 lines 1-21; Attributes associated with historical data transactions are inputted into a machine learning model to generate a risk score, i.e. a probability that is indicative of whether a given data transaction is fraudulent or non-fraudulent. The risk score is used to determine whether or not to issue a review, i.e. a dispute, of the transaction.)
Jia does not explicitly teach, but Mankad teaches:
receive historical transaction and disputes data from at least one data source associated with an account issuer, wherein the account issuer is a financial institution, and receive incoming transaction data associated with a transaction from at least one data source associated with an account holder, wherein the account holder has an account with the financial institution; (col 7 line 49 – col 8 line 7; A financial institution’s historical client transaction data and incoming transaction data are received.)
an output interface to transmit to a user device the report associated with the transaction associated with the account holder. (col 4 line 55 – col 5 line 6; Alerts and notifications are sent to the institution clients.)
One of ordinary skill in the art would have recognized that applying the known technique of Mankad to the known invention of Jia would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such fraud analysis features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to 
Jia as modified does not explicitly teach, but Gopalakrishnan teaches:
wherein the feature vectors are representative of features of a transaction associated with multimodal data; ([0034], [0043], “Examples include the time and location of capture of the primary data, the time and location of the last modification of the primary data, the temperature and atmospheric pressure at the location of capture of the primary data, the authors of the primary data, contributors to the primary data such as scripts writers, directors, musicians and actors, the location and the time of accessing the primary data, the commercial or sponsored nature of the primary data and knowledge derived from it, the value of financial transactions associated with commercial or sponsored primary data… Implicit data refers to information that is embedded in the multimodal input information. Examples of implicit data extracted from audio primary data include the textual representation of speech embedded in the audio data, identifying information for the speaker whose speech is embedded in the audio data, the intonation and mood of the speaker whose speech is embedded in the audio data, musical notes representing the music embedded in the audio data and identifying information for music embedded in the audio data.”).
One of ordinary skill in the art would have recognized that applying the known technique of Gopalakrishnan to the known invention of Jia as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multimodal features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the feature vectors so they are associated with multimodal data results in an improved invention because applying said technique improves the overall accuracy of the invention by creating a more robust and accurate machine learning model using a richer dataset that includes text, audio, and images.

As per claims 2, 11, Mankad teaches:
wherein the data source associated with the account holder comprises at least one of an enterprise resource planning (ERP) system, a point of sale (POS) device, a database, a mobile device, a website, a document, and a reporting system. (col 7 line 49 – col 8 line 7)
As per claims 3, 12, Mankad teaches:
wherein the data source associated with the account issuer comprises at least one of a website, a document, an enterprise resource planning (ERP) system, a database, a web feed, a sensor, a geolocation data source, a server, an analytics tool, a mobile device, and a reporting system. (col 7 line 49 – col 8 
As per claims 4, 13, Jia teaches:
wherein the non-fraud dispute attributes comprise dispute categories derived from the historical transaction and disputes data. (col 7 line 56 – col 8 line 60)
As per claims 5, 14, Jia teaches:
wherein examining historical transaction and disputes data and retrieving non-fraud dispute attributes is based on a machine learning technique using the boosted decision tree. (col 7 line 56 – col 8 line 4)
As per claims 6, 15, Jia teaches:
wherein the machine learning technique comprises a boosted decision tree built and trained by the AI-based communications system to identify and determine one or more attributes of a transaction to find similarities using a
matching technique, wherein the attributes comprise high-level abstractions represented by vectors of numeric values that includes feature vectors and associated text, audio, or multimodal data. (col 7 line 56 – col 8 line 4)
As per claims 7, 16, Jia teaches:
wherein the predictive analytics applied to the incoming transaction data comprises at least one of pattern recognition, forecasting, simulation, modeling, 
As per claims 8, 17, Jia teaches:
wherein the prediction value is based on binarized classification modeling. (col 7 line 56 – col 8 line 4)
As per claims 9, 18, Mankad teaches:
wherein the processor comprises: generating an alert notification to inform at least one of the account issuer and the account holder of the likelihood of a non-fraud dispute associated with the transaction associated with the account holder. (col 4 line 55 – col 5 line 6)
As per claim 19, Mankad teaches:
wherein the processor comprises: generating a recommended action to a user device based on the likelihood of a non-fraud dispute associated with the transaction associated with the account holder. (col 5 lines 27-46)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20100114899 to Guha discloses a method for Business Intelligence (BI) metrics on unstructured data. Unstructured data is collected from numerous data sources that include unstructured data as ingested data. The ingested data is indexed and represents hyperlink and extracted data and metadata for each document. Thereafter, the ingested data is automatically classified into one or more relevance classes. Further, numerous analytics are performed on the classified data to generate business intelligence metrics that may be presented on an access device operated by a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.